*857OPINION.
Love:
The petitioner contends that it sold for $265, in 1920, to one Soltzman, the machinery purchased in 1918 and that the buttonhole machine was returned in 1920, entitling it to a return of the $150, which it failed to get. By reason of these transactions, it alleges that it sustained a loss of $1,120.
We are unable to ascertain from the evidence whether the petitioner intended to claim the alleged loss of $1,120 as a part of the depreciation deduction of $1,688.53. At any rate, the respondent disallowed as depreciation the amount of $1,255.51 and in the absence of any evidence with regard to depreciable items, his determination in regard thereto must be approved.
However, if the petitioner did, in fact, suffer a deductible loss in 1920 by reason of the sale of certain assets as alleged, then, notwithstanding the fact that a deduction on account thereof had not been claimed in its return for that year, such loss may now be allowed as a deduction. We come, therefore, to the question as to whether the petitioner suffered the loss in 1920 as alleged.
The burden of proving the alleged loss is on the petitioner. It is necessary, therefore, that the petitioner establish, by preponderating evidence, that the assets in question were sold in the year 1920 at a price which was less than the depreciated cost thereof.
*858After reviewing in.detail the evidence adduced, we are not convinced thereby, that the petitioner suffered the alleged loss and, consequently, any deduction on account thereof is not allowable.

Judgment will be entered for the respondent.

Considered by Trussell, Smith, and Littleton.